Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 30, 2020. Claims 1-20 are presented for examination. Claims 1, 8 and 15 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62881799, which was filed August 1, 2019.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 30, 2020) has been received, entered into the record, and considered.
Drawings

The drawings filed July 30, 2020 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 30, 2020

Abstract

The abstract filed July 30, 2020 is accepted by the examiner





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babayoff et al (US 20160277843 A1) in view of Parise (US 10754428 B1).

As to Claims 1, 8 and 15: 
Babayoff et al discloses a method for acoustic haptic vibration (Babayoff, Abstract, where Babayoff discloses a transducer system including a panel having one or more piezo-electric enabled foils and an arrangement of electric contacts coupled to the panel and configured to define a plurality of transducers thereon. Each transducer is associated with a respective region of the panel and with at least two electric contacts that are coupled to at least two zones at that respective region of the panel. The electric contacts are adapted to provide electric field in these at least two zones to cause different degrees of piezo-electric material deformation in these at least two zones and to thereby deform the respective region of the panel in a direction substantially perpendicular to a surface of the panel, and to thereby enable efficient conversion of electrical signals to mechanical vibrations (acoustic waves) and/or vice versa) the method comprising: receiving a touch on a touch (Babayoff, see paragraph [0013], where Babayoff discloses vibrations of the separately operable transducers may be of lower frequencies and provide mechanical vibration which may be sensed by a human touching a surface of the system); generating and outputting a touch signal to a haptic generator (Babayoff, see paragraph [0070], where Babayoff discloses a signal processor 34 (e.g. including digital processing unit and/or digital-to-analogue convertor (DAC)) is used for processing signals received/transmitted to the different transducers 10 of system 100); generating, at the haptic generator, a vibration request based at least on the touch signal (Babayoff, see paragraph [0064], where Babayoff discloses that the transducer 10 is operated for generating mechanical vibrations ( e.g. acoustic waves) in a certain frequency, in addition to the bias potential, the electric contacts 12 (or one of them) are provided with alternating potential oscillating at the desired frequency thus causing the curved surface to oscillate in that frequency (e.g. to behave as an oscillating dome/membrane). In cases where the transducer 12 is operable for converting mechanical pressure ( e.g. touch/sound) to electrical signals, the pressure applied to the curved surface is converted due to the piezo-electric properties of the panel 14, into corresponding electric potential on at least one of the electric contacts 12), the vibration request comprises information for desirable vibration and desirable sound (Babayoff, see paragraph [0097], where Babayoff discloses that a selected alternating signal may be provided via the electric contacts to cause the transducer to mechanically vibrate around the dome-like deformation caused by the DC bias as described above, to thereby generate vibration or acoustic signals of a desired frequency range); and generating, from a pattern generator, a vibration signal to drive a haptic vibrator for a desired pattern based on at least the vibration request, the vibration signal is a signal across both a vibration band and an acoustic band (Babayoff, see paragraph [0016], where Babayoff discloses generate mechanical vibrations of relatively low frequency, e.g. to provide sensation of vibration to a user; generate audio-band acoustic signals in ear speaker mode and/or in loud-speaker mode as will be described further below; and generate ultrasonic acoustic signals, preferably of high Sound Pressure Level (SPL), e.g. of frequencies above 20 KHz, utilizing beam forming and steering techniques. Additionally, the piezo-electric material of the transparent panel may be utilized to generate electrical signal in response to external pressure applied thereto. These electrical signals may be collected by the electrical contacts associated with transducers of the transducer system and transmitted by the signal transmission arrangement for further use/processing. Thus the transducer system may also provide one or more of the following functionalities: generate electrical signals in response to external localized pressure, e.g. in the form of touchpad; generate electrical signals in response to acoustic waves impinging on surface of said transducer system, i.e. operate as a microphone; generate electric signals in response to acoustic waves of Ultra-sonic frequencies (US)). 
Babayoff differs from the claimed subject matter in that Babayoff discloses a haptic generator (Babayoff, see paragraph [0070], where Babayoff discloses a signal processor 34 (e.g. including digital processing unit and/or digital-to-analogue convertor (DAC)) is used for processing signals received/transmitted to the different transducers 10 of system 100), Babayoff does not explicitly disclose acoustic augmentation of haptic vibration and an event as it pertains to a haptic event generator. However in an analogous art, Parise discloses acoustic augmentation of haptic vibration (Parise, see column 3 lines 9-27, where Parise discloses real-time audio frequency shifting and conversion into haptic signals. For example, a user of a device ( e.g., augmented reality device, virtual reality device, smartphone, etc.) may listen audio content (e.g., music, speech, gaming audio content, etc.) and may desire to have the frequencies warped ( e.g., shifted) to different frequencies and converted into a haptic vibration  pattern to augment the audio content. Such conversion may be done in a real-time manner in the device and the content may be conveyed to the user through any suitable audio reproduction device and/or haptic device. The frequency warping of audio content and conversion into a haptic vibration pattern to augment the audio content may occur without the need for human (e.g., user) intervention or artistic intuition of the user. The frequency warping of audio content and conversion into a haptic vibration pattern to augment the audio content may occur irrespective of conditions of the user ( e.g., the user is in a noisy environment, hard of hearing, etc.) and an event (Parise, column 3 lines 36-41, where Parise discloses using a haptic mechanism of an electronic device to alert a user of specific events. For example, a unique vibration pattern provided to a user through a haptic device may be assigned to any number of events such that the unique 40 vibration pattern may alert the user of the specific event). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babayoff with Parise. One would be motivated to modify Babayoff by disclosing acoustic augmentation of haptic vibration and an event as taught by Parise, and thereby providing certain frequencies of the audio content, when provided as a haptic effect, may be perceived by the user to match an audio frequency, making the experience more compelling for the user (Parise, see column 1 lines 41-45).

As to Claims 2 and 9: 
Babayoff in view of Parise discloses the method of claim 1 wherein the haptic vibrator is a linear resonant actuator (LRA). (Parise, see column 6 lines 27-34, where Parise discloses haptic devices 460(1) to 460(n) may be linear resonant actuators (LRAs) which may have a mass spring system. LRAs may use magnetic fields and electrical currents to create a force that drives a magnetic mass in a linear motion that causes the displacement of the LRA and thereby the vibration force. In some examples, LRAs may have a narrow band frequency response).

As to Claims 3, 10 and 16: 
Babayoff in view of Parise discloses the method of claim 1 wherein the touch signal comprises information of touch area on the touchscreen and information of the touch (Babayoff, see paragraph [0013], where Babayoff discloses vibrations of the separately operable transducers may be of lower frequencies and provide mechanical vibration which may be sensed by a human touching a surface of the system). 

As to Claims 4, 11 and 20: 
Babayoff in view of Parise discloses the method of claim 1 wherein the pattern generator couples to a pattern database storing a plurality of haptic patterns corresponding to various sounds for one or more haptic vibrators, the pattern generator selects one or more haptic patterns from the pattern database based on the vibration request for the generation of the vibration signal (Parise, see figure 1). 

As to Claims 5, 12 and 17: 
Babayoff in view of Parise discloses the method of claim 1 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are put into different time slots (Parise, see figure 1). 

As to Claims 6, 13 and 18: 
Babayoff in view of Parise discloses the method of claim 1 wherein the vibration signal in the vibration band and the vibration signal in the acoustic band are generated independently and synthesized together into the vibration signal (Parise, see figure 4). 

Allowable Subject Matter
Claims 7, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Kim (US 20190064925 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624